DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whalen et al. (US 2015/0001016).
In Re claims 1 and 5, Whalen et al. disclose a brake slack adjuster (10), comprising: a housing assembly (20, 22, 24); a spring (34); an elongated rod (26); a drain opening (410); a guard (washer 62) having an inner opening in contact with the elongated rod; and a plug housing (424).  The examiner notes that the washer would 
In Re claim 2, see Abstract and pars. 0016 and 0020.
In Re claims 3 and 11, see multiple housings (depicted in fig. 3A) and pars. 0016 and 0020.
In Re claim 4, see main spring housing (20); cone nut housing (22); and guard (washer 62).
In Re claim 6, the guard (washer 62) is a spring seat (see figs. 3A and 3B).
In Re claim 7, see guard (washer 62) which would prevent large debris from passing, and is therefore understood to meet the broadly claimed “sealing contact” limitation.
In Re claim 8, see conical spring (74).
In Re claims 9 and 10, see plug housing (424) and aperture (410).  Also see pars. 0016 and 0020.
In Re claim 12, see cone nut housing (22).
In Re claims 13 and 20, Whalen et al. disclose a brake slack adjuster (10), comprising: a housing assembly (20, 22, 24); an elongated rod (26); and a guard (62) with a central opening, located between mating surface portions of the housing (see figs. 3A and 3B) and configured the prevent contaminants from entering into the hosing.  The examiner notes that the washer would prevent large debris from passing, and is therefore understood to meet the broadly claimed “prevent entry of one or more contaminants” limitation.

In Re claim 16, see spring housing (20, 22) and plug housing (24) in fig. 5.
In Re claims 17 and 19, see plural openings (110, 410).
In Re claim 18, see fig. 3A and 3B which depict the housings being threadingly connected.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657